             Case 3:19-cv-07918-WHA Document 104 Filed 11/23/20 Page 1 of 3




 1 Fred Norton (CA SBN 224725)

 2 Bree Hann (CA SBN 215695)
   George Harris (CA SBN 111074)
 3 THE NORTON LAW FIRM PC
   299 Third Street, Suite 106
 4 Oakland, CA 94607
   Telephone: (510) 906-4907
 5
   fnorton@nortonlaw.com
 6 bhann@nortonlaw.com
   gharris@nortonlaw.com
 7
   Attorneys for Vivint Solar, Inc., Vivint Solar
 8 Holdings, Inc., Vivint Solar Developer, LLC, and
   Vivint Solar Provider, LLC
 9

10

11                                 UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14

15    GERRIE DEKKER, KAREN BARAJAS as                 Case No. 3:19-CV-07918-WHA
      executor of the Estate of Thompson Bryson,
16
      MARLENE ROGERS, DANIEL
      THOMPSON, JAE CHONG, MARCI                      NOTICE OF WITHDRAWAL AND
17
      HULSEY, CINDY PIINI, PHYLLIS                    SUBSTITUTION OF COUNSEL FOR
18    RUNYON, GENNIE HILLIARD, and JUAN               DEFENDANTS; [PROPOSED] ORDER
      BAUTISTA, individually and on behalf of all
19    others similarly-situated,
20
                                  Plaintiffs,
21
                           v.
22
      VIVINT SOLAR, INC., VIVINT SOLAR
23    HOLDINGS, INC., VIVINT SOLAR
24    DEVELOPER, LLC, and VIVINT SOLAR
      PROVIDER, LLC, DOES 1 through 50,
25    inclusive,

26                                Defendants.
27

28

     CASE NO. 3:19-CV-07918-WHA                          NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
             Case 3:19-cv-07918-WHA Document 104 Filed 11/23/20 Page 2 of 3




 1          PLEASE TAKE NOTICE that Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint

 2 Solar Developer, LLC, and Vivint Solar Provider, LLC have retained The Norton Law Firm PC to

 3 substitute as counsel for Simpson Thacher & Bartlett in the above-captioned matter.

 4          Withdrawing counsel for Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar

 5 Developer, LLC, and Vivint Solar Provider, LLC are:

 6                         Chet Kronenberg
                           Simpson Thacher & Bartlett LLP
 7                         1999 Avenue of the Stars, 29th Floor
 8                         Los Angeles, CA 90067
                           ckronenberg@stblaw.com
 9                         Tel. (310) 407-7500
                           Fax (310)-407-7502
10

11          All pleadings, orders, notices, and other filings should now be served upon the following
12 substituted counsel for Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar

13 Developer, LLC, and Vivint Solar Provider, LLC:

14
                           Fred Norton
15                         THE NORTON LAW FIRM PC
                           299 Third Street, Suite 106
16                         Oakland, CA 94607
                           Telephone: (510) 906-4901
17                         fnorton@nortonlaw.com
18
                           Bree Hann
19                         THE NORTON LAW FIRM PC
                           299 Third Street, Suite 106
20                         Oakland, CA 94607
                           Telephone: (510) 906-4902
21                         bhann@nortonlaw.com
22
                           George Harris
23                         THE NORTON LAW FIRM PC
                           299 Third Street, Suite 106
24                         Oakland, CA 94607
                           Telephone: (510)-906-4903
25                         gharris@nortonlaw.com
26

27

28

     CASE NO. 3:19-CV-07918-WHA                            NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
             Case 3:19-cv-07918-WHA Document 104 Filed 11/23/20 Page 3 of 3




 1          The undersigned parties consent to the above withdrawal and substitution of counsel:

 2 Dated: Nov. 20, 2020                          Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar
 3                                               Developer, LLC, and Vivint Solar Provider, LLC

 4                                               BY:    /s/Jeffrey R. Makin
                                                        Jeffrey R. Makin
 5

 6
     Dated: Nov. 20, 2020                        SIMPSON THACHER & BARTLETT
 7
                                                 BY:    /s/Chet Kronenberg
 8                                                      Chet Kronenberg

 9
     Dated: Nov. 20, 2020                        BY:    /s/Bree Hann
10
                                                        Bree Hann
11

12          I hereby attest that I obtained concurrence in the filing of this document from each of the other
13 signatories on this e-filed document.

14

15 Dated: Nov. 20, 2020                          BY:    /s/Bree Hann
                                                        Bree Hann
16

17          The withdrawal and substitution of counsel proposed in this notice is approved and so

18 ORDERED.
           November 23, 2020.
19 DATED: ______________                                _____________________________
                                                        JUDGE OF THE UNITED STATES
20                                                      DISTRICT COURT
21

22

23

24

25

26

27

28

     CASE NO. 3:19-CV-07918-WHA                            NOTICE OF WITHDRAWAL AND SUBSTITUTION OF COUNSEL
